Citation Nr: 0427834	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right flank wound 
with diastasis, currently evaluated as 40 percent disabling.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
right nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which increased the assigned 
evaluation for his service-connected right flank wound with 
diastasis from 20 to 40 percent.  The veteran perfected an 
appeal, claiming entitlement to an increased evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming entitlement to an increased rating 
above 40 percent for his service-connected right flank wound.  
A review of the claims file shows that the veteran was last 
afforded a VA examination of his right flank wound in June 
2001.  At that time, the claims files were not available for 
review but the veteran's old medical records were reviewed.  

The most recent VA medical records contained in the claims 
file are dated in June 2002.  During the veteran's recent May 
2004 Video Conference hearing before the undersigned, the 
veteran testified that VA treatment providers wanted him to 
go back into the VA hospital, and that non-VA physicians 
would not operate.  This suggests there may be more recent 
medical records available.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the Board finds that after 
obtaining any additional records, that a contemporaneous and 
thorough VA examination should be conducted to determine the 
current nature and severity of the veteran's service-
connected right flank wound diastasis.

In the July 2002 rating decision from which this appeal 
arises, the RO also denied service connection for status post 
right nephrectomy, on the basis that new and material 
evidence had not been presented to reopen the claim.  Review 
of the claims files show that in correspondence received from 
the veteran in December 2002, the veteran stated that he had 
been treated at a VA hospital for his kidney, and that he 
told the treatment providers not to operate on him and they 
said they would not.  He stated that when he woke up, his 
right kidney was missing.

The Board construes such statement as a notice of 
disagreement with the July 2002  rating decision as to the 
status post right nephrectomy claim.  Under these 
circumstances, the Board finds that the veteran must be 
furnished an appropriate statement of the case with respect 
to the denial of the claim for compensation pursuant to 38 
U.S.C.A. § 1151 (West Supp. 2002) for status post right 
nephrectomy, and afforded the opportunity to thereafter file 
a substantive appeal to properly perfect the appeal as to 
that issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2003).  See also Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must notify the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000); and ensure that it has fulfilled its 
duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO must ensure that notification 
action required by the VCAA is completed.  
In particular, the RO should notify the 
veteran (1) what he needs to provide to 
establish the claim; and (2) which 
portion of information and evidence, if 
any, is to be provided by the appellant 
and which portion VA will provide.  Also, 
the RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  

2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claim regarding his 
service-connected right flank wound 
diastasis.  Based on his response, the RO 
should attempt to procure copies of all 
relevant medical records which have not 
previously been obtained from any 
identified treatment sources, to include 
any pertinent VA medical records of 
treatment since June 2002.  

3.  The RO should afford the veteran an 
appropriate examination to determine the 
current nature and severity of his 
service-connected  right flank wound. All 
indicated special tests and studies 
should be conducted, and all findings 
should be reported in detail. The 
examiner should note all manifestations, 
and comment on whether or not these 
include massive, persistent, severe 
diastasis of recti muscles or extensive 
diffuse destruction or weakening of 
muscular and fascial support of abdominal 
wall so as to be inoperable.  All 
opinions expressed should be supported by 
appropriate evidence and rationale.  The 
claims files should be made available to 
the examiner in conjunction with the 
examination.

4.  Thereafter, the RO should again 
review the claim of entitlement to an 
increased rating for right flank wound, 
currently evaluated as 40 percent 
disabling.  This should include 
consideration of the assignment of an 
increased rating on an extraschedular 
basis in accordance with the provisions 
of 38 C.F.R. § 3.321 (2003).  If the 
determination remains adverse to the 
appellant, he and his appointed 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given a reasonable opportunity to respond 
thereto.

5.  The RO must furnish to the veteran 
and his representative: (1) a Statement 
of the Case on the issue of whether new 
and material evidence has been submitted 
with respect to the denial of 
compensation pursuant to 38 U.S.C.A. § 
1151 (West Supp. 2002) for status post 
right nephrectomy; and (2) a VA Form 9.  
The RO should then afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




